Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds July 31, Supplement to the Prospectus dated April 30, 2009 Information regarding the Investment Advisor: On July 7, 2009, AIP, the Funds’ investment advisor, entered into a securities purchase agreement pursuant to which Hatteras Capital Investment Management, LLC (“HCIM”), a registered investment adviser located in Raleigh, North Carolina, would purchase 55% of the membership interests of AIP from an affiliate of Asset Alliance Corporation, subject to certain conditions (the “Transaction”).Currently, Asset Alliance’s affiliate owns 66.67% of the interests of AIP and Mr. Lee Schultheis owns the remaining 33.33%.Following the Transaction, AIP will retain the current members of the investment management team, who will execute employment agreements as a condition of closing the Transaction, and certain personnel currently providing services to the Funds.Asset Alliance’s affiliate will receive payments for its interests in connection with the Transaction.Currently, the interests of Trust Advisors LLC, the Funds’ portfolio research consultant, are owned 50% by an affiliate of Asset Alliance, 48% by Trust Advisory Group, Inc. (which in turn is owned 50% by each of Mr. Mark Tonucci and Mr. Michael Portnoy, Managing Directors of Trust Advisors LLC), and 1% by each of Mr. Tonucci and Mr.
